Third District Court of Appeal
                               State of Florida

                         Opinion filed June 23, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1781
                      Lower Tribunal No. F08-36335
                          ________________


                          Samuel McAllister,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Marlene Fernandez-Karavetsos,
Judge.

     Samuel McAllister, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and HENDON and MILLER, JJ.

     PER CURIAM.

     Affirmed.